AO 470 (Rev. 01/09) Order Scheduling a Detention Hearing



                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                      Eastern District
                                                     __________        of North
                                                                  District      Carolina
                                                                           of __________

                  United States of America                            )
                             v.                                       )     Case No. 5:20-CR-245-D
                                                                      )
              Joshua Matthew Houchins                                 )
                             Defendant                                )

                                         ORDER SCHEDULING A DETENTION HEARING


          A detention hearing in this case is scheduled as follows:


Place: Terry Sanford Federal Building                                                     5thFloor
                                                                           Courtroom No.: 5th Floor Courtroom
                                                                                                   Courtroom
         310 New Bern Avenue
         Raleigh, North Carolina                                           Date and Time:   9/11/20 at 10:00 am
        IT IS ORDERED: Pending the hearing, the defendant is to be detained in the custody of the United States
marshal or any other authorized officer. The custodian must bring the defendant to the hearing at the time, date, and
place set forth above.




Date:           9/8/20
                                                                                              Judge’s signature



                                                                            ROBERT T. NUMBERS, II, US MAGISTRATE JUDGE
                                                                                            Printed name and title




                         Case 5:20-cr-00245-D Document 20 Filed 09/08/20 Page 1 of 1
